             Case 1:19-cv-01015-TPK Document 12 Filed 11/16/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

_________________________________

CHRISTINE M. STARCHER,

Plaintiff,
                                                     Case No. 1:19-cv-01015-TPK
        v,

COMMISSIONER OF SOCIAL                               OPINION AND ORDER
SECURITY,

Defendant.

                                    OPINION AND ORDER

        Plaintiff Christine M. Starcher filed this action under 42 U.S.C. §405(g) asking this Court
to review a final decision of the Commissioner of Social Security. That final decision, issued by
the Appeals Council on June 4, 2019, denied Ms. Starcher’s application for supplemental security
income. Ms. Starcher has now moved for judgment on the pleadings (Doc. 8), as has the
Commissioner (Doc. 9). For the following reasons, the Court will DENY Plaintiff’s motion for
judgment on the pleadings, GRANT the Commissioner’s motion, and direct the Clerk to enter
judgment in favor of the Defendant.

                                       I. BACKGROUND

        Plaintiff’s application for supplemental security income was filed on April 30, 2015. She
alleged that she became disabled on January 1, 2011. After initial administrative denials of her
claim, Plaintiff appeared at an administrative hearing held by video on September 6, 2017. A
vocational expert, Nicholas Fidanza, also testified at the hearing.

        The Administrative Law Judge issued an unfavorable decision on September 14, 2017. He
concluded that Plaintiff had not worked since the date of her application and that she suffered
from severe impairments including lumbar degenerative disc disease, history of opioid abuse,
anxiety disorder, and depressive disorder. The ALJ also determined that Plaintiff had been
diagnosed with other impairments including a past fracture of the fibula, asthma, a torn rotator
cuff, and left-sided pain, but that none of those impairments were severe. He also found that none
of her impairments met the criteria for disability set out in the Listing of Impairments.

        Next, the ALJ concluded that Plaintiff had the ability to perform a reduced range of light
work activity. She could do all of the physical demands of such work, but was limited to simple,
repetitive tasks and could tolerate only occasional interaction with coworkers and the general
public.
          Case 1:19-cv-01015-TPK Document 12 Filed 11/16/20 Page 2 of 6




         At the hearing, the vocational expert testified that some of Plaintiff’s age (she was 43 on
the date of the hearing), education, and work experience could not perform Plaintiff’s past work
but could do light, unskilled jobs such as electronics worker, small product assembler, and
production assembler. He also gave the numbers in which all of those jobs exist in the national
economy. The ALJ accepted this testimony, finding that Plaintiff could perform the light jobs
identified by the vocational expert and thus was not disabled within the meaning of the social
Security Act.

        Plaintiff, in her motion for judgment on the pleadings, asserts a single claim of error. She
notes that the ALJ did not assign any significant weight to any of the medical opinions in the
record, and for that reason must have improperly substituted his own lay judgment when crafting
a residual functional capacity finding.

                                    II. THE KEY EVIDENCE

       The Court will provide the relevant background for its decision by summarizing both the
testimony given at the administrative hearing and the pertinent medical records. It will begin with
the hearing testimony.

        At the administrative hearing, Plaintiff testified that she graduated from high school and
also had training to be a certified nursing assistant. That was her last job as well. She stopped
working due to her nerves and inability to communicate with other staff members. She did work
for a short period of time in a food processing plant but left that job as well.

       Plaintiff said that she suffered from back pain which was worse in the morning. She took
ibuprofen when it got to be severe. Her left shoulder also reacted to changes in the weather.
That caused her problems in lifting her granddaughter, for whom she had been caring. She was
not currently getting treatment for back or shoulder pain, but was receiving mental health
counseling. She also had been prescribed medication for mental health issues and it seemed to
help. Additionally, Plaintiff was on suboxone therapy for her opioid addiction.

         Asked about daily activities, Plaintiff said that she shopped for groceries but had trouble
carrying them up the stairs. She could sit in one place for fifteen minutes and could be on her feet
for only ten minutes at a time. She was anxious and tearful about not getting to see her son and
had difficulty being around people. Plaintiff spent four hours every day babysitting her
granddaughter, and she had been going to Bible study and volunteering at a senior center. She
also watched television, occasionally visited with friends, and took care of her dog. Lastly, she
testified that she napped daily and had limited use of her left hand due to carpal tunnel syndrome.

         The other witness at the hearing was the vocational expert, Mr. Fidanza. He first testified
that all of Plaintiff’s past work was done at the medium exertional level, and that if she were
limited to light work she could not do those jobs. When asked if someone of Plaintiff’s age,


                                                 -2-
          Case 1:19-cv-01015-TPK Document 12 Filed 11/16/20 Page 3 of 6




education, and work experience who was limited to light work involving only simple tasks could
do any jobs, he identified three - electronics worker, production assembler, and small product
assembler. All of those jobs could be done by someone who could have only occasional or even
incidental contact with coworkers and the general public. If the person needed a sit/stand option,
75% of those jobs would still be available. Lastly, he testified that all unskilled light and sedentary
jobs required frequent bilateral manual dexterity and the ability to tolerate some level of work
stress.

         There are not a tremendous number of pertinent medical records. Mental health treatment
notes show that Plaintiff did report crying jags relating to being unable to see her children and that
she experienced mood difficulties, although those were improving. Her thought processes were
described as clear and coherent but she did have some inattentive traits. She also reported back
pain to her treating physician but objective tests like x-rays and an MRI did not show significant
abnormalities other than degenerative disease at L5-S1. A physician’s assistant, Candece Reid,
made a note on May 27, 2016, that she had “filled out paperwork stating [Plaintiff[ is not
physically fit to work long hours, standing or bending or pushing or pulling.” (Tr. 451). There is
also an evaluation done by a state agency reviewer, Dr. Butensky, stating that the file contained
insufficient evidence upon which to evaluate Plaintiff’s claim of disability arising from mental
impairments. (Tr. 76-81).

                                 III. STANDARD OF REVIEW

        The Court of Appeals for the Second Circuit has stated that, in reviewing a final decision
of the Commissioner of Social Security on a disability issue,

        “[i]t is not our function to determine de novo whether [a plaintiff] is disabled.”
       Pratts v. Chater, 94 F.3d 34, 37 (2d Cir.1996). Instead, “we conduct a plenary
       review of the administrative record to determine if there is substantial evidence,
       considering the record as a whole, to support the Commissioner's decision and if
       the correct legal standards have been applied.” Moran v. Astrue, 569 F.3d 108,
       112 (2d Cir.2009); see also 42 U.S.C. § 405(a) (on judicial review, “[t]he findings
       of the Commissioner of Social Security as to any fact, if supported by substantial
       evidence, shall be conclusive.”).

       Substantial evidence is “more than a mere scintilla.” Moran, 569 F.3d at 112
       (quotation marks omitted). “It means such relevant evidence as a reasonable mind
       might accept as adequate to support a conclusion.” Id. (quotation marks omitted
       and emphasis added). But it is still a very deferential standard of review—even
       more so than the “clearly erroneous” standard. See Dickinson v. Zurko, 527 U.S.
       150, 153, 119 S.Ct. 1816, 144 L.Ed.2d 143 (1999). The substantial evidence
       standard means once an ALJ finds facts, we can reject those facts “only if a
       reasonable factfinder would have to conclude otherwise.” Warren v. Shalala, 29
       F.3d 1287, 1290 (8th Cir.1994) (emphasis added and quotation marks omitted);


                                                 -3-
          Case 1:19-cv-01015-TPK Document 12 Filed 11/16/20 Page 4 of 6




       see also Osorio v. INS, 18 F.3d 1017, 1022 (2d Cir.1994) (using the same
       standard in the analogous immigration context).


Brault v. Soc. Sec. Admin., Com'r, 683 F.3d 443, 447–48 (2d Cir. 2012)


                                        IV. DISCUSSION

        Plaintiff argues, in her claim of error, that the ALJ did not have a substantial basis for
determining her residual functional capacity. Her argument is best summarized this way: “The
ALJ discounted [the only two medical opinions] and interpreted the imaging and other evidence
to determine an RFC based on his own read of the medical evidence. This was error.” Plaintiff’s
memorandum, Doc. 8, at 9. It is therefore important to explain how the ALJ arrived at that
determination.

          After summarizing Plaintiff’s testimony and the medical evidence, the ALJ concluded that
Plaintiff’s own statements about her symptoms were not entirely consistent with the record - a
conclusion Plaintiff does not contest. The ALJ did, however, credit Plaintiff’s statement that she
experienced general discomfort when around strangers. (Tr. 23). He then gave no weight to Dr.
Butensky’s opinion that record was insufficient to make a determination about the functional
limitations caused by Plaintiff’s mental impairments because evidence received after the date of
that opinion was “sufficient for such a determination....” (Tr. 24). Ms. Reid’s opinion was given
minimal weight because, according to the ALJ, she was not an acceptable medical source, her
statement in the treatment notes was a summary of another document that is not part of the
record, and it was vague, not containing any specific functional limitations. The ALJ observed
that another note in the record described this opinion as one of disability “on a limited basis” and
that if it implied an inability to do light work, it was also inconsistent with the results of other
physical examinations. Id. Based on this reasoning, the ALJ determined that Plaintiff could do
light work with a few psychologically-based restrictions. The Commissioner contends that this is
a reasonable reading of the record.

       This Court has spoken in the past to the question of when an ALJ may make a residual
functional capacity determination which does not match any of the opinion evidence. It said this
about the Court of Appeals’ decision in Matta v. Astrue, 508 Fed.Appx. 53 (2d Cir. Jan 25,
2013):

       Matta, like the present case, involved an RFC which took into account, but did not
       mirror, the opinions of a number of different sources. The Court rejected the
       identical argument made by Plaintiff here - that the ALJ must necessarily have used
       his own lay opinion to craft the RFC because it did not match any one source's
       opinion - holding that “[a]lthough the ALJ's conclusion may not perfectly
       correspond with any of the opinions of medical sources cited in his decision, he


                                                 -4-
          Case 1:19-cv-01015-TPK Document 12 Filed 11/16/20 Page 5 of 6




       was entitled to weigh all of the evidence available to make an RFC finding that was
       consistent with the record as a whole.” See Matta v. Astrue, 508 F. App'x 53, 56
       (2d Cir. 2013). This Court has routinely applied that holding in similar situations.
       See, e.g., Allen v. Comm'r of Social Security, 351 F.Supp.3d 327 (W.D.N.Y.
       2018).

Riley v. Comm'r of Soc. Sec., 2019 WL 5287957, at *4 (W.D.N.Y. Oct. 17, 2019). As the Court
said, the applicable rule is that “in a case such as this, the ALJ, while entitled to disagree with the
medical opinions, can do so only for reasons which have a sound basis in the record itself.” Id.

         The Commissioner justifies the ALJ’s decision by noting that the physical examinations
which Plaintiff underwent all showed essentially normal findings and that Plaintiff received only
conservative treatment, but that the MRI evidence did demonstrate some discogenic disease,
permitting the ALJ to conclude that a restriction to light work was appropriate. That conclusion
was, argues the Commissioner, bolstered by the fact that Plaintiff’s activities of daily living also
showed that she could perform the functions required by light work. From a psychological
standpoint, the Commissioner points to normal mental status examinations, improvement of
Plaintiff’s symptoms with treatment, the fact that her symptoms appeared to be responses to
family situations, and the fact that she denied any anxiety or problems with memory or
concentration, as evidence from which a reasonable person could conclude that Plaintiff had only
a few mental functional limitations.

        When this Court has applied Matta to reverse an ALJ’s decision, it has typically done so
when a claimant’s condition changed or deteriorated after the last medical opinion was rendered
and there had been no medical determination as to how the claimant’s ability to function was
affected. See, e.g., George v. Comm’r of Social Security, 2020 WL 1161016 (W.D.N.Y. March
11, 2020). That is not this case. It is, however, somewhat troubling that the ALJ in this case did
not simply choose among competing medical opinions about functional capacity, adopting some
portions and rejecting others - something that an ALJ, in the course of resolving conflicts in the
evidence, is entitled to do - but rather rejected almost every portion of the only two medical
opinions, one of which was, strictly speaking, not an opinion about functional capacity at all, but
simply a statement that the record was not sufficient to make a reasoned determination.
However, the Court concludes that the ALJ had a substantial basis for making his ultimate
determination.

        It is worth recalling that “[t]he ALJ's RFC assessment is step four of the five step analysis.
Thus, the Plaintiff has the burden to prove disability within the meaning of the Act.”
Santiago v. Comm’r of Soc. Sec., 2020 WL 1922363, at *7 (S.D.N.Y. Apr. 21, 2020). The
evidence provides little support for the proposition that Plaintiff is more limited that the ALJ
thought she was. As noted, there are very few, if any, findings from medical examinations that
support significant exertional limitations. Plaintiff was doing jobs at the medium exertional level
before she stopped working, and she did not identify any physical reasons for leaving
employment. Although she claimed to have problems getting along with others at work, the ALJ
took that factor into account by restricting her to jobs which required only occasional contact

                                                  -5-
          Case 1:19-cv-01015-TPK Document 12 Filed 11/16/20 Page 6 of 6




with coworkers and the public. She did perform daily activities, including caring for her
granddaughter, which replicated many of the exertional demands of light work. Nowhere in the
record is there any indication of significant mental functional limitations, and particularly none that
exceeded in severity those imposed by the ALJ. On this particular record, therefore, the ALJ’s
residual functional capacity finding was supported by substantial evidence, and is therefore not a
finding which can be reversed by this Court under the applicable legal standard.

                                V. CONCLUSION AND ORDER

        For the reasons set forth in this Opinion and Order, the Court DENIES Plaintiff’s motion
for judgment on the pleadings (Doc. 8), GRANTS the Defendant’s motion (Doc. 9), and
DIRECTS the Clerk to enter judgment in favor of the Defendant Commissioner.

                                                       /s/ Terence P. Kemp
                                                       United States Magistrate Judge




                                                 -6-
